Motion to Withdraw Granted; Affirmed and Memorandum Opinion filed December
20, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00781-CV

          IN THE INTEREST OF L.M.W., L.M.W., J.M.L., J.B.L., A.M.L.,
                     and A.R.P. aka B.G.L., CHILDREN


                        On Appeal from the 314th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-02871J


                   MEMORANDUM                          OPINION


       Appellant, J.M.L., appeals a final decree signed August 16, 2012, terminating her
parental rights to the six children who are the subject of this suit. Appellant filed a timely
motion for new trial, which was overruled by operation of law. Appellant filed a timely
notice of appeal, and the trial court confirmed that appellant is presumed to be indigent
on appeal. See Tex. R. App. P. 20.1(a)(3). The court then appointed appellate counsel.

       Appellant=s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are
applicable to an appeal from the termination of parental rights when an appointed
attorney concludes that there are no non-frivolous issues to assert on appeal. In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.CHouston [14th Dist.] 2004, no pet.).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
her right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329-30. On
November 1, 2012, this court provided a copy of the record to appellant and advised her
that any pro se response was required to be filed on or before November 30, 2012.
Appellant has not filed a pro se response or a request for an extension of time to file a
response.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. A
discussion of the brief would add nothing to the jurisprudence of the state.

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                             2